UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1982


In re: LARRY SINCLAIR WILLIAMS,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:92-cr-00083-AVB-1)


Submitted:   December 18, 2014              Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Sinclair Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


              Larry    Sinclair    Williams      petitions      for    a    writ    of

mandamus, alleging that the district court has unduly delayed in

ruling on his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)(2)      (2012).         He   seeks    an     order   from    this    court

directing the district court to act.                 We find the present record

does not reveal undue delay in the district court.                    Accordingly,

we   grant    leave    to   proceed     in    forma    pauperis    and      deny   the

mandamus petition.          We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented      in   the

materials     before    this   court    and    argument    would      not    aid   the

decisional process.




                                                                  PETITION DENIED




                                         2